DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, each of these claims has the following language:
(1) 
“the processor configured to: compare the digital image of the captured light pattern to a digital image of a reference light pattern; and authenticate the payment card when the digital image of the captured light pattern matches the digital image of the reference light pattern”

(2) 
“and the processor is configured to authenticate the payment card when the fluoresced wavelength corresponds to the predetermined wavelength.”

The examiner notes that it is unclear what the applicant intends in terms of authentication. Particularly, there are two different tests that lead to authentication and this is confusing because this makes the requirements for authentication ambiguous. Normally authentication doesn’t have two optional pathways but just one.

Does the payment card have to meet both authentications in order to pass?
Does the payment card have to meet only one of the two authentications (either/or) in order to pass the test?
What happens if a payment card passes one test and fails the other? Is this an authentic card or not?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2001/0010333).
Re claim 8:
Han et al. teaches the general elements of the claimed invention.

There is a card with a randomized mix of materials. See for instance figure 10A. Such a randomized mix of materials can also be of different colors as seen in para 0105: “These optical strands may be optical fibers of different colors for providing different spectral responses (or other suitable light pipes).”
The card can be a payment card (para 0004).
Light illumination can be of a variety of colors (see for instance para 0054) and figure 2c.
A light source can illuminate one side of the card. Then an image capture device on the opposite side can capture a light pattern resulting when light goes through the medium. See for instance figure 7B, 19B and 11A and 11B.
The goal is to validate if a card is authentic. Toward this end, the card is imaged with light shining through it (can be multi-spectral) and an image is compared against a reference pattern to determine a match. See for example paragraphs 0004, 0006, 0056, 0060, 0064, 0067, 0092, 0097 and 0098.
Regarding the fact of some materials as opaque and others as transparent, colored optical fibers of various colors and thicknesses (Han et al.) would likely be have both, in the sense that some colors and thicknesses will be more or less opaque than others (e.g. blue fibers might be more opaque than yellow fibers and thick colored fibers would be more opaque than thin colored fibers.

Although Han et al. is silent on the use of thresholds, this would certainly be a necessary. In particular, an image match will never be perfect and any real-world comparison using data from sensors that are imperfect will naturally require thresholds to judge whether two images are close enough to constitute a match.

Regarding the limitation, “each material extending through a front card surface and a rear card surface” – this is not granted patentable weight because the examiner can find no support in the originally filed specification for this, and because a protective coating is part of the instant invention.

Re claim 9: The use of translucent materials include the optical fiber bits of figure 10A. The use of translucent layers and elements is also seen in paragraphs 0010, 0012, 0013, 0050, 0065, 0067, 0068, 0069, 0072, 0082 and 0083.

Re claim 11: In several figures, the optical encoding portion is less than the full area of the card.

Re claim 12: A light source can illuminate one side of the card. Then an image capture device on the opposite side can capture a light pattern resulting when light goes through the medium. See for instance figure 7B, 19B and 11A and 11B.

Re claim 13: As figure 9C illustrates, there is a single housing that combines light source and image capture functions in a single unit.

Re claim 14: 

Han et al. teaches at para 0075 and 0076:
“FIG. 10A illustrates yet another embodiment of the invention.  The card of FIG. 10A may be formed by randomly placing optical fibers of different shapes, sizes and colors and/or randomly forming patterns of like colored optical fibers between the two surfaces of a card.  The random pattern created can be read, sensed and recorded and then assigned to a particular individual as his signature or finger print card.  The patterns of FIG. 10A, formed  randomly, as suggested, would be truly unique.  The patterns would be read as shown in FIG. 10B by illuminating one surface and sensing the patterned (coded) light out. 
 	The fingerprint parameter can be stored on an information storage media such as a magnetic stripe or an IC memory located on the card.  When the card is inserted into the validation reader, the unique fingerprint must match the data stored in the card to validate the card.  Otherwise, the card will be rejected as invalid.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. as applied to claim 1, in view of Wicker et al. (US 2013/0300101).
Han et al. does not teach that perforations are used in card identifications.
Wicker teaches (abstract),
“The laminated card can also include a pattern of perforations passing partially or fully through one or more layers of the card so as to produce an effect similar to a watermark in the assembled laminated card by giving the card a modified transparency in a pattern associated with the pattern of perforations.  The card can be authenticated by observing a pattern of light through the perforations. ”
In view of Wicker et al.’s teaching, it would have been obvious to one of ordinary skill in the art at the time of the invention to use perforations as a way to clearly authenticate cards as Wicker et al. teaches.

Wicker could also likely be employed as a stand-alone reference against this grouping of claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876